Citation Nr: 1732892	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, to include service in Vietnam.  He died in February 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran died in February 1998.  His death certificate indicates that the cause of death was cardiopulmonary arrest due to metastatic melanoma.  

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she claims the Veteran was exposed to herbicides during active duty which eventually caused the melanoma and cardiopulmonary arrest which resulted in the Veteran's death.  In an October 2013 statement submitted with her substantive appeal, the appellant argued that cardiopulmonary arrest is known to be caused by herbicides.  With respect to the Veteran's melanoma, she argued that although melanoma is not a cancer listed as being caused by herbicide exposure, melanoma is related to clear cell sarcoma and dermatofibrosarcoma, both of which are known to be caused by herbicide exposure.  In this regard, the appellant noted that melanoma, like clear cell sarcoma and dermatofibrosarcoma, is a cancer of the dermis and subcutaneous fat layers of the skin.

The Veteran served in Vietnam while on active duty and his exposure to herbicide agents is conceded. 

The Board notes that neither cardiopulmonary arrest nor melanoma is a disease for which service connection is presumed based on exposure to herbicide agents.  However, even if a disease is not included in the list of presumptive disabilities, a claimant is not precluded from establishing service connection based on exposure to herbicide agents with proof of direct causation.  38 U.S.C. § 1113 (b); Combee v. Brown, 34 F.3d 1039, 104 (Fed. Cir. 1994).  

The record contains a March 1997 letter from the Veteran's private physician, Dr. Lee, which states that the etiology of the Veteran's melanoma is unknown.  Dr. Lee noted that the Veteran had reported his heaviest sun exposure occurred while in service in Vietnam, and that he had at least one severe sunburn.  Dr. Lee opined that the sun exposure could have been a contributing factor to the Veteran's development of melanoma.  

Based upon the letter from Dr. Lee, the fact that the Veteran is competent to report experiencing severe sunburn, and the appellant's argument noted above, the Board finds that there is sufficient evidence to remand the case for a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including the certificate of death, service treatment records, post-service treatment records, and lay statements, as well as a complete copy of this remand, the examiner should provide an opinion as to the following:

a) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's cardiopulmonary arrest is etiologically related to service, to include herbicide exposure.

b) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's metastatic melanoma is due to service, to include herbicide exposure and/or sun exposure (including the Veteran's severe sunburn noted by Dr. Lee in the March 1997 letter).

A complete rationale must be provided for each stated opinion.

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and an appropriate period of time to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




